833 So. 2d 942 (2002)
Joseph WILLIAMS
v.
RUBICON, INC. and Len Sanford.
No. 2002-C-0802.
Supreme Court of Louisiana.
December 4, 2002.
Rehearing Denied as Amended January 24, 2003.
Maria N. Alessandra, Larry E. Demmons, New Orleans, Harry A. Johnson, III, Alan J. Robert, Phelps Dunbar, L.L.P., Gonzales, for applicant.
Robert B. Macmurdo, Victor L. Marcello, Talbot, Carmouche & Marcello, Gonzales, for respondent.
PER CURIAM.
Upon defendant's application, we granted certiorari in this case. Williams v. Rubicon, Inc., 02-0802 (La.6/7/02), 818 So. 2d 766. After hearing oral arguments and reviewing the record of the matter, we conclude that the judgment below does not require the exercise of our supervisory authority. Accordingly, we recall our order of June 7, 2002 as improvidently granted, and deny plaintiff's application.

ON REHEARING
PER CURIAM.
Rehearing is granted for the sole purpose of clarifying this court's original decree. The decree of December 4, 2002 in this matter is hereby amended to read as follows:
Upon defendant's application, we granted certiorari in this case. Williams v. Rubicon, Inc., 02-0802 (La.6/7/02), 818 So. 2d 766. After hearing oral arguments and reviewing the record of the matter, we conclude that the judgment below does not require the exercise of our supervisory authority. Accordingly, we recall our order of June 7, 2002 as improvidently granted, and deny defendant's application.
In all other respects, rehearing is denied.